department of the treasury internal_revenue_service washington d c number release date cc el gl br2 gl-607742-99 uil date memorandum for district_counsel north florida cc ser nfl jax from subject legend taxpayer x company y year date date date date date date 5a date date date date mitchel s hyman senior technician reviewer branch general litigation taxpayer x - suspension of collection limitation period during chapter bankruptcy plan this responds to your request for advice concerning the above taxpayer1 and confirms the oral advice previously given to the referring attorney in your office for the reasons described further below we agree with your analysis that the ten year collection limitation period with respect to the trust fund recovery penalty tfrp assessed against the taxpayer on date was suspended from the assessment as discussed with your referring attorney this memorandum does not concern the taxpayer’s former spouse who is not seeking any relief from special procedures the taxpayer’s former spouse filed a second solo bankruptcy case after the joint bankruptcy case with respect to the taxpayer and the former spouse was completed so the ultimate answers with respect to the taxpayer’s former spouse would be different gl-607742-99 date until the taxpayer substantially defaulted on her payments of the tfrp under her chapter plan on or about date plus six months pursuant to sec_6503 accordingly the service’s collection limitation period for the tfrp at issue is due to expire on or about date based upon the information provided to our office factual background for the last three quarters of year company y failed to pay over trust fund employment_taxes due the service the service determined that the taxpayer was a responsible_person of the corporation within the meaning of sec_6672 for each of these three quarters but the service did not assess the tfrp against the taxpayer before she and her former spouse filed a joint chapter bankruptcy petition on date while the automatic_stay arising from the bankruptcy case was in effect the service was prohibited from assessing the tfrp against the taxpayer under bankruptcy law provisions operative for bankruptcy cases begun before date and the service’s assessment limitation period for this tfrp was suspended pursuant to sec_6503 however the service filed a timely proof_of_claim for the taxpayer’s tfrp liability in the taxpayer’s bankruptcy case and the service’s claim for this tfrp liability was allowed in the bankruptcy proceeding on date the taxpayer’s chapter plan was confirmed the taxpayer’s confirmed plan provided for full payment of the service’s proof_of_claim for the tfrp liabilities at issue along with interest after the plan effective date over a period of six years from the assessment_date with annual installments due commencing in date soon after the automatic_stay was lifted following confirmation and the effective date of the taxpayer’s chapter plan the service timely assessed the tfrp liabilities owed by the taxpayer on date the taxpayer made the first payment of the tfrp liability due under her confirmed plan in date the taxpayer failed to make the payments of the tfrp liability due under her chapter plan in date 5a and in later years on date the service’s general collection limitation period not including any periods of suspension for any taxes assessed before that date where the limitation period had not expired was extended by law from years after the assessment_date to years after the assessment_date in accordance with sec_6601 the tfrp liability the service assessed at that time did not include any pre-assessment interest so there was no interest accruing on this tax debt between the date the taxpayer filed bankruptcy and the date the taxpayer’s chapter plan became effective see sec_6502 82_f3d_1017 11th cir gl-607742-99 the bankruptcy court closed the taxpayer’s chapter bankruptcy case on date in date the service mailed the taxpayer a letter which observed that the taxpayer had defaulted on the tfrp liability payment installments due under her chapter plan and demanded that the taxpayer fully pay her surviving tfrp liability to the service the service received no response from the taxpayer to this default notice_and_demand payment letter discussion the statute_of_limitations on collecting a tax provided for by a confirmed chapter plan is usually extended automatically via sec_6503 while the taxpayer is current on chapter plan payments for the tax up until the time the taxpayer is in substantial default on the plan payments for the tax plus six months while the automatic_stay is the most commonly cited bankruptcy case reason why the service may be prohibited from collecting a tax within the meaning of sec_6503 it is not the only bankruptcy case reason recognized by the courts and the service for suspending the service’s limitation period for collecting a tax from a former bankruptcy debtor see 57_f3d_561 7th cir suspension while confirmed chapter plan was in effect until default plus six months in re 965_f2d_554 7th cir dicta regarding suspension not being limited to automatic_stay circumstances where a chapter plan was in effect before default and where the service’s claim had been disallowed and later was reinstated 21_fsupp2d_888 s d ind suspension while a confirmed chapter plan was in effect until the default exceeded days plus six months nelson v united_states u s t c big_number e d mich suspension between the dates the taxpayer received a chapter discharge and the discharge was revoked plus six months if payment of a tax is provided for by a confirmed chapter plan and plan payments of the tax are not in default then the service is generally prohibited from attempting to collect the tax outside of receiving payments provided for by the plan from the debtor or the debtor’s property pursuant to the plan injunction arising pursuant to the terms of most chapter plans and b c a and c it is our office’s position in the case of chapter corporate debtors with confirmed plans that the service should not resort to use of its administrative remedies to collect a tax provided for by a confirmed plan until there is a default the seventh circuit’s decision in wright supra approved the service’s position that the limitation period on collecting employment_taxes from a partnership debtor remained after the stay was lifted suspended following confirmation of the partnership’s chapter plan until the partnership defaulted on its plan payments plus six months see also 203_br_930 n d tex following remand 222_br_799 n d tex considering equitable_tolling of the 240-day period for priority income_tax claim purposes during the time that a serial chapter corporate debtor was not in default on its first confirmed plan gl-607742-99 we similarly conclude that in individual debtor cases the service may generally rely on the sec_6503 suspension with respect to taxes provided for by the plan on the other hand the service will not generally be able to rely upon a suspension with respect to taxes which are still owed by an individual debtor but which are not provided for by full payment under the debtor’s plan however the tfrp taxes at issue in the present case were allowed in the bankruptcy proceeding and were required to be paid in full by the taxpayer’s confirmed chapter plan so the sec_6503 suspension applies in this case the service’s position regarding collection of non-dischargeable tax debts like those at issue in the present case from an individual debtor with a confirmed chapter plan is stated in irm as follows confirmation of the plan binds the debtor and creditors to the terms of the plan although confirmation does not discharge an individual debtor from taxes excepted from discharge under b c a the irs will not attempt to collect nondischarged pre-petition taxes outside of the plan unless there is substantial default the non-dischargeable tax is not fully provided for by the plan or circumstances allowing collection through setoff arise notwithstanding the survival of certain tax debts as non-dischargeable for an individual with a confirmed chapter plan the collection limitation period is suspended for such debts pursuant to sec_6503 as long as the service’s claim for the debt is allowed the plan provides for full payment of the tax debt and the plan is not in substantial default considering any period provided to the debtor in the plan for curing a default plus six months this was the situation and result in united_states v mccarthy supra the government also made an argument along these lines in montoya supra but the seventh circuit did not address the argument because the service’s claim also was disallowed before being reinstated for a period long enough to achieve the service’s desired suspension of the priority claim calculation periods at issue in that case although the service may still use setoff opportunities in individual taxpayer cases to obtain payment of these non-dischargeable tax debts outside of the plan before the plan is in substantial default this ability to continue to make setoffs has not stopped the service from arguing nor the courts from finding that the service is prohibited from collecting by reason of the bankruptcy case for purposes of sec_4 the general litigation user guide to chief counsel’s macros document recommends at page that chapter plans contain default language that allows the service to collect tax debts provided for by a confirmed plan days after the service has made a written demand for the debtor to cure the default if the default is not cured we understand that the plan in this case did not contain a specific default provision of this type for the taxes at issue gl-607742-99 sec_6502 see montoya supra pincite specifically addressing and dismissing the taxpayers’ argument that the service’s ability to perform offsets after plan confirmation meant the service was not barred from collecting the taxes owed in light of our advice above - that the service’s collection limitation period with respect to the taxes at issue in this case was suspended from the post-confirmation assessment_date until the taxpayer substantially defaulted on her tax_payments due under her confirmed chapter plan plus six months - you have asked us two further questions first when should the service consider the taxpayer as being in substantial default under the facts of this case second did the collection limitation period resume running for the taxpayer’s total_tax balance due under her chapter plan six months after the taxpayer first substantially defaulted or did the collection limitation period only resume running for those portions of the tax balance due under the plan as the taxpayer failed each january plus six months to make the particular annual installment payments due under the plan the taxpayer first missed a tax payment due under her confirmed chapter plan in date 5a for the sake of convenience and prudence we assume in our analysis that the missed tax payment was required on the first of the month so the taxpayer’s first tax payment default occurred on date some chapter plans contain specific remedial provisions in the event of a default which limit a creditor’s right to resume collecting a debt due after a default to the period after the creditor has given the debtor a notice of the default and a reasonable period of time thereafter to cure the default we understand that the chapter plan in this case did not contain specific default notice provisions of this type even if a chapter plan contains no default provisions irm recommends that the service first immediately send the debtor in these circumstances a notice of default and that the service next wait to see whether the debtor cures the default by the date mentioned in the notice of default letter before the service begins to consider its administrative collection options anew see also sec_6330 which suspends the collection limitation period while the service is prohibited by the new collection_due_process procedures from using a levy to collect a tax debt even though setoff to obtain payment of the same debt would not be prohibited while the collection_due_process procedures are pending in some districts local bankruptcy rules or general orders now allow the service to make setoffs of prepetition tax debts against prepetition tax refunds while the automatic_stay is still in effect without the service moving to lift the stay in these districts we conclude that the service’s ability to obtain setoff in this manner while the automatic_stay otherwise prevents the service from attempting to collect the tax does not remove the suspension of the collection limitation period under sec_6503 for the tax left unpaid after the setoff is made gl-607742-99 we understand that the notice of plan default letters in use in your district in date 5a when the taxpayer missed her first tax payment due under the plan and the notice of default letter ultimately mailed to the taxpayer in this case in date months after the first missed payment provided a day period for the taxpayer to cure a default if the service had mailed the taxpayer in this case a notice of default letter of this type reasonably soon after the service should have first noticed the taxpayer’s default then we believe the service would have a reasonably good case for arguing that the taxpayer should not have been considered in substantial default for purposes of our suspension analysis under sec_6503 until after the debtor failed to cure her plan default by a reasonable cure date stated in the service’s notice of default letter in mccarthy supra the court agreed that the service’s collection limitation period for the tax was suspended during the day cure period described in the plan plus six months following the taxpayer’s missed plan tax payment in this case the service waited to send its notice of plan default letter to the taxpayer until months after the taxpayer first missed the tax payment due under her plan and months after the taxpayer’s bankruptcy case was closed in these circumstances we recommend that the service treat date as the date of the taxpayer’s substantial default on the tax_payments at issue due under her chapter plan our office’s position is that a debtor’s substantial default under a chapter plan generally permits the service to collect the entire amount due under the plan accordingly we conclude that upon the date of substantial default in this case plus six months the period of limitation for collection began running for the entire amount due under the plan and not just for the missed annual payments thus the collection statute for the entire remaining tfrp due under the plan began running six months after approximately date on or about date accordingly the collection limitation period for the taxpayer’s tfrp at issue is due to expire on or about date based upon the information you have provided to our office we are sorry for the delay in reducing this advice to writing and hope that we have addressed all of your concerns if you have any questions regarding this advice or we understand that there is no controlling case law precedent no local bankruptcy rule and no local general order of the court in your district which limits a creditor to collecting only its missed installment s when a debtor defaults on its payment obligations due under a chapter plan we also understand that the terms of the chapter plan in this case did not limit the service’s administrative collection remedies upon default to only seeking to collect the missed installment_payment s this also is not a case where the debtor missed a tax payment and then resumed making payments due under the plan gl-607742-99 if we can be of further assistance please contact the attorney assigned to this case pincite-3620 cc assistant regional_counsel gl southeast region
